ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                )
                                           )
General Atomics Aeronautical Systems, Inc. )        ASBCA No. 61632
                                           )
Under Contract No. F A8620-05-G-3028       )

APPEARANCES FOR THE APPELLANT:                      Karen L. Manos, Esq.
                                                    Erin N. Rankin, Esq.
                                                     Gibson, Dunn & Crutcher LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Kyle E. Gilbertson, Esq.
                                                    Christopher M. Judge, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: October 22, 2019

                                                                     -(   .


                                                 DONALD E. KINNER
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61632, Appeal of General Atomics
Aeronautical Systems, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals